Title: To Benjamin Franklin from John Torris, 12 September 1779
From: Torris, John
To: Franklin, Benjamin


Sir
Dunkerque 12th. Sepr. 1779.
I have Received with all gratitude the Letter your Excellency did me the honnour to write me the 8th. Instant.
The expressions of your Excellency are the expressions of Humanity; they will give all Comfort & quietude to the Prisonners & to the Crew of the Black Prince Privateer; they will encourrage the People already Listed for my New fine Vessell the Black Princess Capt. Edward Macatter of Boston, which will be ready for sea soon & intended to go in Company with the former. Mr. Coffyn the agent here of your Excellency, has Sollicited a Commission for the Brave Macatter, & we all hope your goodness will grant it directley.
The most oblidging Compliment your Excellency is pleased to address me, on the Success of our Black Prince, is a proof of your respectable disposition in favour of the Concerns; But the aim of your Excellency is far yet, as we are rather very great Sufferers, for want of haveing obtained the Righteous Condamnation of the Prises, which we in Vain have Sollicited to this moment, from your Excellency & from M. De Sartine, the Ministers who, we are Told, are appointed for the Condamnation of all the Prises brought in France by the americans. The Cargoes are deperishing & Spoiling, & a great part thereof already Lost. We are forced to advance daily fresh Sums for the use of our Privateer, & all the Concerns are recriminating on me for the armement, Let the appearances be what they will. Justice & Humanity, nay, the honnour & Interest of Both the American & French Government, requiere Immediate satisfaction shou’d be given, according to the Terms expressed in the Commission deliverd by Your Excellency.
I do appeal to your Justice, Sir, & all my hopes & the relief of my havey Misfortunes, are now Intierely Confined in it & in your Humanity.
I have the Honnour to be with great respect Sir your most obedient, Most Humble & oblidged servant
J. Torris
 
Notation: Mr. Torris Sept 12. 1779
